DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Remarks 

Receipt of Applicant’s Amendment file on 12/23/2020 is acknowledged. The amendment includes cancelation of claims 3, 12 and 18 while claims 2, 11 and 15-17 are amended.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4-6, 8, 11, 13-15, 17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. § 103 as being unpatentable over Nalla et al. (US 20120246204 A1) in view of Thatte et al. (U.S. Patent No. 4,695,949), further in view of Chauvel (EP 1387273 A2).
Regarding Claim 2, Nalla teaches (Nalla, paragraph [0011], discloses a method to reducing garbage collection pause time):
executing a process that has a plurality of objects, wherein prior to reaching a reclamation point (Nalla, figs. 1-2, paragraph [0033]-[0037], a process to identify persistent and non-persistent objects in a memory, where the process comprises of a plurality of objects. Further, new persistent objects are mark as part of persistent objects members prior to reach a reclamation phase in a process of identify new president objects. Where the reclamation phase can be interpreted as the reclamation point):
the persistent reference is used in determining a reference count of the object (Nalla, fig. 5, paragraph [0035], objects with multiple references can be identified using a persistence count. Where the persistence count can be interpreted to be the determining a reference count of the object); and
the transient reference is not used in determining the reference count of the object (Nalla, fig. 5, paragraph [0035], objects with multiple references can be identified using a persistence count. The persistence count can be interpreted to not being use transient reference. The persistence count is determine by persistent object reference only).
Nalla does not explicitly disclose: at least one object among the plurality of objects has a persistent reference and a transient reference;
maintaining a destruct list comprising: determining whether a persistent reference count of an object on the destruct list is non-zero; 
and in response to a determination that the persistent reference count of the object on the destruct list is non-zero, deleting the object from the destruct list;

Thatte teaches: at least one object among the plurality of objects has a persistent reference and a transient reference (the MMU (memory management unit) maintains information about blocks having zero reference counts, the information recorded in a data structure in the form of virtual-address of such blocks, an reference count filter table stores virtual address of blocks whose reference counts have dropped to zero, col. 6, line 36-55, noted, the reference count is interpreted as persistence reference; the MMU reconcile the state of reference count filter with the set of Dump-out pointers; if the pointer exists in the reference count filter, the MMU marks the pointer in the reference count filter indicating blocks are still accessible and not garbage, all unmarked pointers in the reference count filter indicating garbage blocks, col. 7, line 61-67 and col. 8, line 1-4, noted, marker of marked pointer/unmarked pointer is interpreted as transient reference);
maintaining a destruct list (the MMU (memory management unit) maintains information about blocks having zero reference counts, the information recorded in a data structure in the form of virtual-address of such blocks, an reference count filter table stores virtual address of blocks whose reference counts have dropped to zero, col. 6, line 36-55, noted, the reference counter filter table is interpreted as a destruct list) comprising:
determining whether a persistent reference count of an object on the destruct list is non-zero (when the referent count goes up from zero to one, col. 7, line 27-29, noted, when the 
and in response to a determination that the persistent reference count of the object on the destruct list is non-zero, deleting the object from the destruct list (when the referent count goes up from zero to one, the virtual address of the block is deleted from the reference counter filter, col. 7, line 27-29, noted, deleting the virtual address of block when the reference count goes up from zero, that is interpreted as in response to a determination that the persistent reference count of the object on the destruct list is non-zero, deleting the object from the destruct list);
upon reaching the reclamation point, processing, using the destruct list, objects on the destruct list, including comprising: checking whether there is a transient reference to an object on the destruct list at a known location (if the reference count filter is determined to be full, the MMU performs a reconciliation operation on the reference count filter, col. 7, line 21-23; the MMU reconcile the state of reference count filter with the set of Dump-out pointers; if the pointer exists in the reference count filter, the MMU marks the pointer in the reference count filter indicating blocks are still accessible and not garbage, all unmarked pointers in the reference count filter indicating garbage blocks, performing garbage buffer to reclaim the garbage block based on the indicative of unmarked pointer as garbage blocks, col. 7, line 61-67 and col. 8, line 1-15, noted, the process of reclaim garbage blocks using the indicator of garbage block as unmarked pointer, which read on upon reaching the reclamation point, processing, using the destruct list, objects on the destruct list, including comprising: checking whether there is a transient reference to an object on the destruct list at a known as claimed); and in response to a determination that there is no transient reference to the object at the known location, destructing the object on the destruct list (the MMU reconcile the state of reference count filter with the set reclaim garbage blocks using the indicator of garbage block as unmarked pointer, which read on upon reaching the reclamation point, processing, using the destruct list, objects on the destruct list, including comprising: checking whether there is a transient reference to an object on the destruct list at a known location as claimed).
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include at least one object among the plurality of objects has a persistent reference and a transient reference; maintaining a destruct list comprising: determining whether a persistent reference count of an object on the destruct list is non-zero; and in response to a determination that the persistent reference count of the object on the destruct list is non-zero, deleting the object from the destruct list; upon reaching the reclamation point, processing, using the destruct list, objects on the destruct list, including comprising: checking whether there is a transient reference to an object on the destruct list at a known location; and in response to a determination that there is no transient reference to the object at the known location, destructing the object on the destruct list into handling persistent object to reduce garbage collection pause time of Nalla.
Motivation to do so would be to include at least one object among the plurality of objects has a persistent reference and a transient reference; maintaining a destruct list comprising: determining whether a persistent reference count of an object on the destruct list is non-zero; and in response to a determination that the persistent reference count of the object on the destruct list 
Nalla and Thatte do not expressively disclose determining that the reclamation point has been reached.
Chauvel teaches determining that memory usage of the process is equal to or exceeds a threshold (executing garbage collection when the memory usage counter reach the threshold, paragraph [0025]).
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include determining that memory usage of the process is equal to or exceeds a threshold into handling persistent object to reduce garbage collection pause time of Nalla.
Motivation to do so would be to include determining that memory usage of the process is equal to or exceeds a threshold because in some instances, the garbage collector may not needed, and thus causing the processor to unnecessarily stall the current program execution and also do unnecessary processing (Chauvel, paragraph [0024], line 7-10).
Regarding claim 4, Nalla as modified Thatte and Chauvel all claimed limitations as set forth in the rejection of claim 2, further teach determining that a persistent reference count of an object of the plurality of objects has reached; and adding a reference to the object to the destruct list (Thatte teaches when the reference count of a block drops to zero, the virtual address of the block is inserted in the reference count filter, col. 7, line 13-16).
Regarding claim 5, Nalla as modified Thatte and Chauvel all claimed limitations as set forth in the rejection of claim 2, further teach wherein processing objects on the destruct list comprises removing objects are unreferenced (Thatte teaches the MMU reconcile the state of reference count filter with the set of Dump-out pointers; if the pointer exists in the reference count filter, the MMU marks the pointer in the reference count filter indicating blocks are still accessible and not garbage, all unmarked pointers in the reference count filter indicating garbage blocks, performing garbage buffer to reclaim the garbage block based on the indicative of unmarked pointer as garbage blocks, col. 7, line 61-67 and col. 8, line 1-15, noted, the process of reclaim garbage blocks using the indicator of garbage block as unmarked pointer, that read on wherein processing objects on the destruct list comprises removing objects are unreferenced as claimed).
Regarding claim 6, Nalla as modified Thatte and Chauvel all claimed limitations as set forth in the rejection of claim 2, further teach determining whether a reference has been added to an object in the destruct list; and in response to a determination that a reference has been added to the object in the destruct list, removing the referenced object from the destruct list (Thatte teaches when the referent count goes up from zero to one, the virtual address of the block is deleted from the reference counter filter, col. 7, line 27-29).
Regarding claim 8, Nalla as modified Thatte and Chauvel all claimed limitations as set forth in the rejection of claim 2, further teach performing an escape analysis, and based on a result of the escape analysis, converting an object allocated on a heap to an object allocated on a stack (Nalla, figs. 9-11, paragraph [0057], the result of the inspection, where inspections correspond to analysis. Further, mark the bit array and pushes references to such objects onto one of the mark stack, where the bit array correspond to an array on the heap memory).
As per claims 11 and 17, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 2 and are similarly rejected.
As per claims 13 and 19, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 4 and are similarly rejected.
Regarding claim 14, Nalla as modified Thatte and Chauvel all claimed limitations as set forth in the rejection of claim 11, further teach wherein processing objects on the destruct list comprises to remove objects in the destruct list (Thatte teaches when the referent count goes up from zero to one, the virtual address of the block is deleted from the reference counter filter, col. 7, line 27-29, noted, the deletion of virtual address of the blocks in the reference count filter, which is interpreted as wherein processing objects on the destruct list comprises to remove objects in the destruct list).
As per claims 15 and 21, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 6 and are similarly rejected.
As per claim 20, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 14 and is similarly rejected.
Claims 7, 9, 16, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Nalla et al. (US 20120246204 A1) in view of Thatte et al. (U.S. Patent No. 4,695,949) and Chauvel (EP 1387273 A2), further view of Traversat (US 20040168030 Al).
Regarding claim 7, Nalla as modified Thatte and Chauvel all claimed limitations as set forth in the rejection of claim 2, but do not explicitly disclose wherein the reclamation point is reached at a barrier that causes a plurality of threads to wait at the barrier, and the method further comprises, at the barrier, removing objects that are unreferenced.

It would have been obvious to one of ordinary skill in art at the time of the invention was made to include wherein the reclamation point is reached at a barrier that causes a plurality of threads to wait at the barrier, and the method further comprises, at the barrier, removing objects that are unreferenced into handling persistent object to reduce garbage collection pause time of Nalla.
Motivation to do so would be to include wherein the reclamation point is reached at a barrier that causes a plurality of threads to wait at the barrier, and the method further comprises, at the barrier, removing objects that are unreferenced that would be having the computer system free of references that has not objects associate which can speeding the garbage collection cycles process (Traversat, paragraph [0328]).
Regarding claim 9, Nalla as modified Thatte and Chauvel all claimed limitations as set forth in the rejection of claim 2, but do not explicitly disclose wherein reaching the reclamation point is triggered in response to a memory reserve pool being used by the process.

It would have been obvious to one of ordinary skill in art at the time of the invention was made to include wherein reaching the reclamation point is triggered in response to a memory reserve pool being used by the process into handling persistent object to reduce garbage collection pause time of Nalla.
Motivation to do so would be to include wherein reaching the reclamation point is triggered in response to a memory reserve pool being used by the process that would be having the computer system free of references that has not objects associate which can speeding the garbage collection cycles process (Traversat, paragraph [0328]).
As per claims 16 and 22, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 7 and are similarly rejected.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over are rejected under 35 U.S.C. § 103 as being unpatentable over Nalla et al. (US 20120246204 A1) in view of Thatte et al. (U.S. Patent No. 4,695,949) and Chauvel (EP 1387273 A2), further view of Harris et al. (US 5873097 A1).
Regarding claim 10, Nalla as modified Thatte and Chauvel all claimed limitations as set forth in the rejection of claim 2, but do not explicitly disclose in response to setting an attribute of at least one object of the plurality of objects to terminated, triggering a deletion of the at least one object from a collection.

It would have been obvious to one of ordinary skill in art at the time of the invention was made to include in response to setting an attribute of at least one object of the plurality of objects to terminated, triggering a deletion of the at least one object from a collection into handling persistent object to reduce garbage collection pause time of Nalla.
Motivation to do so would be to include in response to setting an attribute of at least one object of the plurality of objects to terminated, triggering a deletion of the at least one object from a collection to improve confidence that the update is correct (Harris. Column 3, Lines 60-61).
Response to Arguments
Applicant’s amendments to the claims have overcome each and every objection, 112 and 101 rejections previously set forth in the Non-Final Office Action mailed 09/22/2020.
Applicant’s arguments with respect to claims 1, 11 and 17 have been considered but are moot in view of the new ground(s) of rejection (See new references of Thatte and Chauvel).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/KEN HOANG/Examiner, Art Unit 2168    

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168